Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          
Claim Rejections - 35 USC § 112
1.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
2.         Claim 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 15, the subject matter of claim 15, which depends from claim 4, is redundant and does not further limit the invention, since the same subject matter is set forth in claim 5, which also depends from claim 4.
Regarding claim 19” top guide plate” lacks antecedent basis. It should be noted that that claim 18 calls for “a guide plate” not a “top guide plate.”  

Claim Rejections - 35 USC § 102

  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.          Claims 1-4 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pierce et al. (2015/0101471 A1), hereinafter Pierce. Regarding claim 1, Pierce teaches a cutting apparatus 20 comprising: a feed tower assembly including a guide plate 48 and a saddle 36 connected to the guide plate 48, the saddle configured to be attached to an object to be cut; a frame base plate 100 and a driven drive wheel 164 mounted on the frame base plate; a first arm assembly 120 comprising a first arm plate 204 pivotally coupled to the frame base plate and having an arm wheel 220 rotatably mounted thereon, the first arm assembly being pivotable relative to the saddle 36; a second arm wheel 220 coupled to the frame base plate 100; a rod 292 (Fig. 17) attached to the guide plate 48 and rotatable relative thereto, and attached to the frame base plate100, wherein rotation of the rod 292 causes translation of the frame base plate, the first arm assembly 120 and the second arm wheel 220 upwardly and downwardly relative to the saddle; a cutting member 24 partially wrapped around the arm wheels 220 and the drive wheel 164; and a visual tension indicator 316 (Fig. 18) operably connected to the frame base plate 100 and the first arm assembly 120 (via the frame base plate 100) and configured to indicate an amount of tension applied to the cutting member (paragraph 0080, lines 13-18). See Figs. 1-18 in Pierce. 
               Regarding claim 2, Pierce teaches everything noted above including a

              Regarding claim 3, Pierce teaches everything noted above including a spring-loaded piston 296 (defined by the rod-shaped section of the handle that biased by spring 300; Fig. 17) coupled to the frame base plate 100 and engaged with the first arm assembly 120 (via the frame base plate 100).  
             Regarding claim 4, Pierce teaches everything noted above including the 
the visual tension indicator 316 is coupled to the piston. See Fig. 18 in Peirce. 
             Regarding claim 6, Pierce teaches everything noted above including a wire tensioning base plate 244 and a wire tensioning height adjustment mechanism 240, the wire tensioning height adjustment mechanism 240 coupled to the frame base plate 100 and to the wire tensioning base plate 244 and configured to move the wire tensioning base plate 244 upwardly and downwardly relative to the frame base plate, wherein the first arm assembly 120 is pivotally mounted on the wire tensioning base plate (via the frame base plate 100). See Fig. 10 in Pierce. 

Allowable Subject Matter
5.           Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.           Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office 
7          Claims 10-14 and 16-18 are allowed. Regarding claim 10, Pierce teaches a cutting apparatus 20 comprising: a feed tower assembly configured to be attached to an object to be cut; a frame base plate assembly (100, 164) comprising a frame base plate 100 and a driven drive wheel 164 mounted on the frame base plate; a frame base plate adjustment mechanism 288 coupled to the frame base plate 100 and to the feed tower assembly and configured to move the frame base plate assembly (100, 164) upwardly and downwardly relative to the feed tower assembly; a wire tensioning assembly (240, 244) comprising a wire tensioning base plate 244 and a wire tensioning height adjustment mechanism 240, the wire tensioning height adjustment mechanism 240 coupled to the frame base plate 100 and to the wire tensioning base plate 244 and configured to move the wire tensioning base plate 244 upwardly and downwardly relative to the frame base plate 100; a first arm assembly 120 pivotally mounted on the wire tensioning base plate 100 such that the first arm assembly 120 can be positioned in an operating position or a storage position (Fig. 3), the first arm assembly comprising a first arm plate 204 having an arm wheel 220 rotatably mounted thereon; a first arm adjustment mechanism 248 coupled to the wire tensioning base plate 244 and to the first arm plate 204; 
a second arm assembly 120 mounted on the frame base plate 100, the second arm assembly comprising a second arm plate 204 having an arm wheel 224 rotatably mounted thereon; and a cutting member 24 partially wrapped around the arm wheels 224 and the drive wheel 164. See Figs. 1-18 in Pierce.

8.         Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Schwaiger (2014/0047961) teaches a cutting apparatus including a visual tension 
 indicator. 

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   September 15, 2021